DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 
This is a non-final office action on the merits in application number 15/828,818. This action is in response to Applicant’s Amendments and Arguments dated 1/20/2022. Claims 1, 5, 6, 8, 12, 13, 15, 18, 19 and 20 were amended. Claims 2, 3, 9, 10, 16 and 17 were previously cancelled.  Claims 1, 4-8, 11-15 and 18-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Regarding the arguments related to the 35 USC 101 rejection:


Applicant asserts on page 11, “Further, the maintenance managing apparatus can accurately estimate what the maintenance operation actually performed by the worker to the field device is. Therefore, the claimed invention can improve the functioning of the maintenance managing apparatus”.  Examiner holds that Applicant claims a computer program run on a general purpose computer, that, given certain data, looks it up on a look-up table and outputs the corresponding value.  As discussed in the 35 USC 101 rejection, infra, using a look-up table in the context of field device repair is an abstract idea in the category of Certain Methods of Organizing Human Activity. Applicant’s argued “accurately estimate” and “improve the functioning” are part of the abstract idea. Applicant’s argument has been carefully considered but the rejection is maintained.

Regarding the arguments related to the 35 USC 103 rejection:
Applicant asserts on page 13 that Chen does not teach “that the claimed "estimation rule" includes "a change of a parameter of at least one field device"” and "a maintenance operation of infra, the Office asserts that Tamaki teaches a system that generates a look-up table of parameter/state values and associates them with the most likely maintenance operations and Chen uses a similar table to select a maintenance operation. Further, Examiner is interpreting “state” to be a particular type of “parameter”. This interpretation is supported by Applicant’s specification at page 6, lines 16-18, “There are cases where the parameters of the field device 2 are changed so as to change the operation state of the process” and page 6, lines 24-25, “The state of the field device 2 is the state of a parameter (parameter setting state) set in the field device”. As discussed in the 35 USC 103 rejection, infra, the Office asserts that Tamaki in view of Chen teaches Applicant’s amended claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: acquirer in Claims 1, 5, 8, 12, 15 and 19, estimator in Claims 1, 4, 6-8, 11, 13-15, 18 and 20,  and generator in Claims 4, 7, 11, 14 and 18. These terms are being interpreted as software configurations run on a computer processor in accordance with Applicant’s specification at [page 5, line 4].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 11-15, and 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claims 1, 8 and 15 recite the statutory categories of apparatus (Machine), Method and Storage Medium (Manufacture), respectively. Claims 4-7 depend from Claim 1 and are thus Machine claims and Claims 11-14 depend from Claim 8 and are thus Method claims, Claims 18-20 depend from Claim 15 and are thus Manufacture claims.
Step 2A, prong 1:
Using amended Claim 1 as exemplary, amended Claim 1 recites (Currently Amended): A maintenance managing apparatus for field devices, operational in connection with a process performed within a plant or factory, the maintenance managing apparatus comprising: a processor configured to execute a maintenance managing program to implement: a device information acquirer configured to acquire device information including a change of a parameter of at least one field device; an estimation rule storage which stores an estimation rule associating the change of the parameter with a maintenance operation of a parameter setting performed by a maintenance worker to the at least one field device; and a maintenance operation estimator configured to: determine whether or not the change of the parameter, which is included in the device information acquired by the device information acquirer, has been set with reference to the estimation rule; and in a case in which the maintenance operation estimator has determined that the change of the parameter has been set, acquire information of the maintenance operation of the parameter setting associated with the change of the parameter from the estimation rule stored in the estimation rule storage to estimate the maintenance operation of the parameter setting that has been performed by the maintenance worker to the at least one field device.
For clarity Examiner has bolded the non-abstract elements. Amended Claim 1 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Method of Organizing Human Activity. Acquiring information and using rules to output information related to the information acquired, similar to using a look-up table, is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of fundamental economic principles and is also, in the context of selecting a maintenance operation at a commercial plant, an abstract idea in the category of commercial or legal interactions. 
Claims 4, 11 and 18 just teach storing and outputting the rule and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 15, respectively. Claims 5, 12 and apparatus which contains a processor that runs a software program. Amended Claim 1 also recites “a device information acquirer” and a “maintenance operation estimator” but Applicant states in Applicant’s specification on page 5, line 4, that these are a software configurations.  Claims 1, 4-8, 11-15, and 18-20 additionally recite storage. Accordingly Claims 1, 4-8, 11-15, and 18-20 recite an abstract idea.
Step 2A, prong 2:
The judicial exception is not integrated into a practical application.  The only hardware that Applicant recites is an apparatus in Claims 1, 4-7, a processor in Claim 1, storage (memory) in Claims 1, 4-8, 11-15 and 18-20, and a medium (memory) in Claims 15 and 18-20. Applicant describes apparatus on page 17, lines 15-21 as a “general-purpose computer” that contains a CPU (processor) and runs software (page 5, lines 8-15). The “a non-transitory computer readable storage medium” and various storages are recited at a high level of generality in Applicant’s claims and Applicant’s specification on Page 27 lines 19-22 describes many different types of devices with memory functionality. Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  All of the hardware 
The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 and similarly Claims 8 and 15 are therefore directed to an abstract idea. As discussed above, dependent Claims 4-8, 11-15, and 18-20 recite the same abstract idea and do not recite any additional elements that would integrate the abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose appatatus/processor and a generic storage / generic medium taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems. As previously discussed, Claim 1 as a whole merely describes how to generally apply the concept of a look up table in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Similarly Claims 8 and 15 as a whole merely describes how to generally apply the concept of a look up table in a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20110276828 to Kenji Tamaki et. al. (Tamaki) in view of Foreign Patent Publication WO 2017/063536 A1 (also known as PCT/CN2016/101688, filed on 10 Oct 2016) (Chen).

Regarding Claims 1, 8 and 15:
Tamaki teaches a system in a process plant that uses historical parameter and operational state data from sensors and maintenance data of a field device to develop a maintenance model of the field device.  Tamaki teaches:  (Currently Amended) A maintenance managing apparatus for field devices, operational in connection with a process performed within a plant or factory, the maintenance managing apparatus comprising: a processor configured to execute a maintenance managing program to implement: ([0002] “For an apparatus (facility) converting fuel to at least kinetic energy, thermal energy or electrical energy” and [0102] “processor”).

a device information acquirer configured to acquire device information including a change of a parameter of at least one field device. ([0074] “an output (state data item) from a plurality of sensors measuring a predetermined state of the apparatus is sampled and collected in a predetermined time unit, and is stored as a history. To each sensor, a predetermined state data item (for example, temperature, electricity, or others) is corresponded” and see also [0163] “fuel supply amount, fuel burning temperature, fuel burning pressure, movement velocity of a mechanical part, oscillation of the mechanical part, acceleration of the mechanical part, distortion of the mechanical part, audio of the mechanical part, abrasion loss of the mechanical 

an estimation rule storage which stores an estimation rule associating the change of the parameter with a maintenance operation of a parameter setting performed by a maintenance worker to the at least one field device.  Examiner is interpreting “estimate rule storage” to be a look-up table of rules each of which associate a parameter and a maintenance operation. Tamaki’s [0158-0216] describes Tamaki’s process of creating, storing and using estimation rules and refers to Tamaki’s Figures 3, 5 and 12.  Tamaki’s system applies probabilities and creates models (estimation rules) that are stored in “ensemble predictive model group 251” which is also stored in submodule 25 storage. (See Figs 3 and 5). Examiner is interpreting estimation rule to be equivalent to an ([0161] “ensemble predicted error span computational model”) and a look-up table of rules equivalent to “data-item categorization (table) 250” ([see Fig 5, S103]). 

While Tamaki teaches building a look-up table of changes to parameters and the most likely associated maintenance operations, Tamaki does not specifically teach: a maintenance operation estimator configured to: determine whether or not the change of the parameter, which is included in the device information acquired by the device information acquirer, has been set with reference to the estimation rule.  Examiner is interpreting this element to mean:  determine if there is a rule that relates to a certain change in a parameter for a certain field device. Chen teaches a system that creates a table of each field device’s network status. As previously discussed, network status is a type of parameter. Chen teaches receiving updates from sensors relating to network status of a field device ([page 2, line 24]), searching the table using the 

While Tamaki teaches building a look-up table of changes to parameters and the most likely associated maintenance operations, Tamaki does not specifically teach:  in a case in which the maintenance operation estimator has determined that the change of the parameter has been set, acquire information of the maintenance operation of the parameter setting associated with the change of the parameter from the 2 estimation rule stored in the estimation rule storage to estimate the maintenance operation of the parameter setting that has been performed by the maintenance worker to the at least one field device.  Examiner is interpreting “acquire information…” to mean: if the rule is in the look-up table, output the corresponding information. Chen teaches looking up a particular field device ([abstract] and [page 2, lines33-34]) on a table. Chen also teaches using other data in the table as search keys such as “type of the status change notification” (on or off), “receiving time” or “update time”.  

Tamaki in view of Chen teaches using the table taught by Tamaki as a look-up table. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the database of linked field device parameters and parameter changes and maintenance operations, as taught by Tamaki, could be searched using any item on the table as a key, as taught by Chen, and outputting the result because it would be applying a known technique to a known virtual device ready for improvement to yield predictable results.

Regarding Claims 4, 11 and 18:
Tamaki in view of Chen teaches all of the elements of Claims 1, 8 and 15. Tamaki teaches a data structure that stores pairs of field device parameters and parameter changes and associated maintenance operations, Tamaki teaches:  The maintenance managing apparatus according to claim 1, further comprising: a maintenance operation storage which stores the maintenance operation ([0161] “sub-module”).  
Tamaki also teaches and a maintenance report generator configured to generate a maintenance report 25based on the maintenance operation stored in the maintenance operation storage.:  ([0030] “outputting information for the maintenance plan”).  

 Examiner is interpreting Applicant’s estimated by the maintenance operation estimator to mean the result of the look-up in the database of linked field device parameters and parameter changes and maintenance operations. While Tamaki teaches the table ([0161]), Tamaki does not specifically teach: estimated by the maintenance operation estimator, Chen teaches looking up an item on a table using one of the item categories as a key ([abstract] and [page 2, lines 33-34]) and outputting associated data.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date that the database of linked field device parameters and parameter changes and maintenance operations, as taught by Tamaki, could be searched using one of the item categories as a key, as taught by Chen, because it would be applying a known technique to a known virtual device ready for improvement to yield predictable results.

Regarding Claims 5, 12 and 19:
Tamaki in view of Chen teaches all of the elements of Claims 1, 8 and 15. Tamaki also teaches: (Currently Amended) The maintenance managing apparatus according to claim 1, further comprising: a parameter designation storage … and a designation of a parameter of the at least one field device in association with each 5other, wherein the device information acquirer configured to acquire the change in the parameter based on the designation of the parameter stored in the parameter designation storage. ([0086] “a module, part, or others at a predetermined location of the apparatus is associated with each data item” and [0074] “an output (state data item) from a plurality of sensors measuring a predetermined state of the apparatus is sampled and collected in a predetermined time unit, and is stored as a history. To each sensor, a predetermined state data item (for example, temperature, electricity, or others) is corresponded”). 

While Tamaki teaches associating a particular field device’s state and other parameters with a maintenance operation, Tamaki does not specifically teach which stores identification information of the at least one field device. Chen teaches ([page 5, line 20] “table is queried according to the network element name”). Examiner interprets Applicant’s field device to be equivalent to the “network element” taught by Chen. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date that the database of linked field device parameters and parameter changes and maintenance operations, as taught by Tamaki, could be searched using one of the categories as a key, as taught by Chen, because it would be applying a known technique to a known virtual device ready for improvement to yield predictable results.

10

Regarding Claims 6, 13 and 20:
Tamaki in view of Chen teaches all of the elements of Claims 1, 8 and 15.  Examiner is interpreting a device list storage which stores a device list in which identification information of the at least one field device and a current communication state of the at least one field device or a past communication state of the at least one field device are associated with each other, to mean the database of linked field device parameters including current and past device states and associated maintenance operations, now also with the name of the applicable field device. As discussed, supra, with respect to Claims 1, 8 and 15, Tamaki teaches a device list storage… the at least one field device and a current communication state of the at least one field device or a past communication state of the at least one field device are associated with each other, when it teaches in ([0161]) a database of linked field device parameters and parameter changes including current and past device states and maintenance operations. Tamaki does not, as discussed, supra, in Claims 5, 12 and 19, specifically teach identification information of the at least one field device. Chen teaches ([page 5, line 20] “table is queried according to the network element name”). Examiner interprets Applicant’s field device to be equivalent to the “network element” taught by Chen. 

Examiner is interpreting wherein the maintenance operation estimator is configured to refer to the 15estimation rule in accordance with the change in communication state based on the current communication state and the past communication state to mean that the searched-for state can be either historical or current. While Tamaki teaches that all states are in the database and the model is created and updated [0094], Tamaki does not specifically differentiate a current state. Chen teaches ([page 2, line 6] “current alarms” and [page 2, line 24] “receiving a state 

It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date that the database of linked field device parameters and parameter changes including current and past device states and maintenance operations, as taught by Tamaki, could be searched using one of the categories as a key, as taught by Chen, because it would be applying a known technique to a known virtual device ready for improvement to yield predictable results.

Regarding Claims 7 and 14: 
Tamaki in view of Chen teaches all of the elements of Claims 1, 4, 8, 11, 15 and 18. Tamaki also teaches: The maintenance managing apparatus according to claim 4, wherein the maintenance operation storage comprises:  20a setting history storage which stores a setting history that is a history of maintenance operations of parameter setting estimated by the maintenance operation estimator; and an operation history storage which stores an operation history that is a history of maintenance operations estimated by the maintenance operation estimator 25other than the parameter setting, and  … based on the setting history stored in the setting history storage or the operation history stored in the operation history storage. Examiner is interpreting setting history to be the accumulation of all selections using the database of supra, Tamaki teaches the database (see at least [0161]) and Chen teaches the selection using one of the categories as a key (see at least [abstract]). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date that the database of linked parameters including historical device states and maintenance operations, as taught by Tamaki, could be searched using the state as a key, as taught by Chen, because it would be applying a known technique to a known virtual device ready for improvement to yield predictable results.

While Tamaki teaches reporting: ([0030] “outputting information for the maintenance plan”), Tamaki does not specifically teach: wherein the maintenance report generator is configured to generate the maintenance report based on the setting history stored in the setting history storage or the operation history stored in the operation history storage. Chen teaches a look-up table and teaches searching the table using one of the categories as a key ([abstract] “searching a real-time network element status information table storing network elements for the first network element (S102); and if the first network element is found, searching for a history alarm of the first network element according to a type”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date that the database of linked parameters including historical device states and maintenance operations, as taught by Tamaki, could be searched using one of the categories as a key, as taught by Chen, because it would be applying a known technique to a known virtual device ready for improvement to yield predictable results.


Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.
U.S. Patent Publication 2005/0007249 teaches a system in a process plant that maps operational information from field devices to a plurality of operational states and uses rules to determine if maintenance is required. See especially [0260-0267]. Examiner notes this is the same assignee as the two references cited in the 35 USC 103 rejection, supra, and U.S. Patent Publication 2002/0163427 (See especially [0086] and Fig 8) and U.S. Patent Publication 2006/0241907 (see especially [0055]) also have a common inventor and similar subject matter.
U.S. Patent Publication 2006/0047480 (see especially [0042, 0045]) teaches a field diagnostic component with a rule look up table and also artificial intelligence to recommend maintenance for field devices.
U.S. Patent Publication 2006/0052905 (see especially [0153, 0155 and 0156]) teaches a diagnostic module that takes a change in the state of a field device and, using a rule or look-up table, provides a maintenance procedure.
U.S. Patent Publication 2009/0089701 (see especially [0074-0076] and U.S. Patent Publication 2009/0085934 teaches using historical field device alarms and rules to present corrective actions to a user.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687